DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/19/2019 was filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, in particular Figures 1-5, and most particularly Figure 5, are objected to because the quality of the drawings is poor. MPEP 608.02 (V) sets forth the standard for drawings. Particularly, sub sections (l), (m), (p), (q), and (r) state that: number, letters, shading, reference characters, lead lines, and arrows must be made by a process which will give them satisfactory reproduction characteristics so as to not 
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate all of the at least seven solenoids valves which as disclosed makes it difficult and confusing to distinguish which of the valves are associated with the first cooling circuit and which valves are associated with the second cooling circuit especially in regards to the corresponding description of how some of the valves are closed while some others are open as to allow selective water sampling for testing purposes.  Corrected drawing sheets in 
The drawings are also objected to under 37 CFR 1.83(b) because they are incomplete.  Particularly, from Figure 5 it appears that the cooling water for testing purposes is extracted from the dielectric fluid circuit, i.e. downstream from the respective dielectric fluid pump, and that after testing/treating the cooling water is injected back into the dielectric fluid circuit, i.e. upstream of the respective dielectric fluid pump. As best understood the dielectric fluid circuit is isolated from the water cooling circuit and thus as shown in the Figures it is unclear how and/or from where the cooling water from the respective cooling circuit is extracted as to allow for testing/treating in the manner claimed and it is further unclear how and/or to where the treated water is supplied to. It is also unclear what is the fluid relationship between the above described circuits and the three uppermost solenoid valves 212 shown in Figure 5, again it appears that these three valves are supplying cooling water to the dielectric fluid circuit, it is unclear where is this water coming from or how/why is it even being injected into the dielectric fluid circuit. Therefore, the drawings are incomplete.  

Supplemental color drawings filed are acknowledge, however color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities:

Paragraph [0023] as filed, [0024] as published, contains reference character (150s) which appear to be a typographical error meant to be (150a) instead. Additionally, the last sentence in Paragraph [0027] as filed, [0028] as published, appears to be missing a “with” and should instead read --Water blow-down allows for the modular water cooling system 200 to be replenished with fresh water, rather than merely treating the existing water.--. Applicant' s cooperation is requested in correcting the above, and any other error of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analyzer/controller configured to analyze water in the at least two water cooling circuits” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification fails to describe what constitute “an analyzer/controller”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being 

Claim Objections
Claims 1-8 are objected to because of the following informalities:  

Regarding Claim 1, the recitation of “one or more impurities” in the second to last line appears to correspond to “one or more impurities” in line 7 and thus for examination purposes the recitation in the second to last line is interpreted as --the one or more impurities-- for clarity. Similarly, the recitation of “one or more predetermined thresholds” in the last line appears to correspond to “one or more predetermined thresholds” in lines 7-8 and thus for examination purposes the recitation in the last line is interpreted as --the one or more predetermined thresholds-- for clarity and consistency.
Regarding Claim 4, the recitation of “one or more impurities” in line 5 appears to correspond to “one or more impurities” in base claim 1 and thus for examination purposes the recitation is interpreted as --the one or more impurities-- for clarity. Similarly, the recitation of “one or more predetermined thresholds” in lines 5-6 appears to correspond to “one or more predetermined thresholds” in base claim 1 and thus for examination purposes the recitation is interpreted as --the one or more predetermined thresholds-- for clarity and consistency.
Claims 2-8 are objected to based on their respective dependency from claim 1 and 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claims 1 and 9, it is unclear if the recitation of “an analyzer/controller” in lines 2 and 3 respectively, intends to claim “an analyzer or controller” or “an analyzer and controller” thus rendering indefinite the metes and bounds sought for protection of the claims. For examination purposes the recitation is interpreted as --and analyzer or controller--. Additionally, the limitation “an analyzer/controller configured to analyze water in the at least two water cooling circuits” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite. Applicant may: (a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); (b)        Amend the written description of the specification such that it expressly recites what structure, material, or 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: (a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or  (b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 3, the recitation of “de-scaling chemicals” and “a biocide” in lines 1-2 appear to be a double inclusion of previously recited elements in base claim 2 thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitations are interpreted as --the de-scaling chemicals-- and --the biocide-- respectively.
Regarding Claim 4, the recitation of “a first water cooling circuit” in line 2 appears to be a double inclusion of a previously recited element in base claim 1 thus 
Regarding Claim 6, the claim recites “a second tower” and “a second heat exchanger”. It is unclear if the term “second” in each of the above recitations implies the presence of “a first cooling tower” and “a first heat exchanger” or if the term “second” is merely a name which does not imply the presence of “a first cooling tower” and “a first heat exchanger”. Stated differently, it is unclear if the claim requires two towers and two heat exchangers or if the claim merely requires one tower and one heat exchanger thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the claim is interpreted as requiring only one tower and only one heat exchanger. It is noted that claim 6 does not depend from claim 4 which recites a first of each: a tower and a heat exchanger.
Regarding Claim 9, the recitation of “the analyzer/cooler” in line 8 lacks sufficient antecedent basis and is thus interpreted as --the analyzer or controller--.
Regarding Claim 13, the recitation of “a shipping container” in line 2 appears to be a double inclusion of a previously recited element in base claim 11 thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation is interpreted as --the shipping container--.
Regarding Claim 16, the recitation of “first cooling water circuit” in lines 2-3 appears to be a double inclusion of a previously recited element in base claim 9 thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation is interpreted as --the first cooling water circuit--.
Regarding Claim 17, it is unclear if the recitation of “a plurality of tanks” in line 4 corresponds to “a plurality of tanks” recited in base claim 14 or to some other tanks thus rendering indefinite the metes and bounds sought for protection of the claim. As best understood per applicant disclosure it appears that applicant is trying to claim a second portion of the same plurality of tanks of claim 14, i.e. a plurality of tanks of claim 14 is divided into a first portion of claim 14 and a second portion of claim 17, and thus for examination purposes the recitation is interpreted as --a second portion of the plurality of tanks--. Consequently, the recitation of “the tanks” in line 4 is interpreted as --the second portion of the plurality of tanks-- as to avoid a lack of antecedence issue. Similarly, the recitations of “electronic equipment” and “a dielectric fluid” in lines 4-5 are interpreted as --the respective electronic equipment-- and --the respective dielectric fluid-- respectively to also avoid a lack of antecedence issue and/or double inclusion issues. 
Claims 2-8 are also rejected based on their respective dependency from claims 1, and 6.
Claims 10-17 are also rejected based on their respective dependency from claims 9 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Best - (US2014/0307384), in view of O’Leary - (US4648043), hereinafter referred to as “Best” and “O’Leary” respectively.

Regarding Claim 1, Best discloses (embodiment of Paragraph 0046, i.e. as shown in Figure 1A but employing two cooling towers 150, i.e. one cooling tower 150 for each one of the two banks of tanks 122, each cooling tower 150 further employing a respective water loop, per the last sentence in Paragraph 0048) a method of operating a cooling system (cooling system comprised at least in part by pump modules 135, cooling towers 150 and associated water loops, and respective dielectric fluid loops 170/175 associated with banks of tanks 122) comprising at least two water cooling circuits (respective water loop, per the last sentence in Paragraph 0048).
Best fails to teach an analyzer or controller configured to analyze water in the at least two water cooling circuits and solenoid valves operably connected to the at least two water cooling circuits, the method comprising: opening solenoid valves associated with a first water cooling circuit of the at least two water cooling circuits to allow cooling water to flow to the analyzer or controller; detecting if the cooling water comprises one or more impurities above one or more predetermined thresholds; and treating the cooling water if the analyzer or controller detects the one or more impurities in the cooling water above the one or more predetermined thresholds.
However, O’Leary teaches (Figures 1A-1B) a cooling system (22) employing a water circuit (26, city water per Column 3, lines 16-22) and a cooling tower (24). (such as scale per Column 4, line 17 and slime per Column 6, line 17) due to the water recirculating therein (per Column 1, lines 65-67), the solid build-up being typically mitigated by testing and treating the water in the water circuit (treated in order to provide chemicals, biocides, and/or acids per Column 4, lines 30-32) as to prevent scaling, biofouling, and/or corrosion of the system (per Column 4, lines 15-19). In particular, O’Leary teaches a method of operating the cooling system comprising: 
providing an analyzer (54) configured to analyze (via at least conductivity probes 116, 162 and pH probe 120) water in the water circuit and providing solenoid valves (102, 106, 168, 170) operably connected to the water cooling circuit (as shown in Figures 1A-1B), 
opening solenoid valves (at least valves 102 and 168 are open for water testing purposes, per Column 11, lines 5-9) associated with the water cooling circuit to allow cooling water to flow to the analyzer (as shown in Figure 1A); 
detecting (via the at least conductivity probes 116, 162 and pH probe 120) if the cooling water comprises one or more impurities (the solids such as scale and slime as a function of the conductivity of the water, per Column 9, lines 35-38) above one or more predetermined thresholds (predetermined set point, per Column 9, lines 40-41); and 
treating the cooling water (with chemicals from tank 138, acids from tank 146, biocides from tank 154) if the analyzer detects the one or more impurities in the cooling water above the one or more predetermined thresholds (per Column 11, lines 17-21, 43-47 and Column 12, lines 14-18).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Best, by employing an analyzer or controller configured to analyze water in the at least two water cooling circuits and by employing solenoid valves operably connected to the at least two water cooling circuits, and by opening solenoid valves associated with a first water cooling circuit of the at least two water cooling circuits to allow cooling water to flow to the analyzer or controller; detecting if the cooling water comprises one or more impurities above one or more predetermined thresholds; and treating the cooling water if the analyzer or controller detects the one or more impurities in the cooling water above the one or more predetermined thresholds, as taught by O’Leary, for the purpose of preventing scaling, biofouling, and/or corrosion of the respective water circuits, ultimately maintaining efficient operation of the cooling system.  
Regarding Claim 2, Best as modified teaches the method of claim 1 and further teaches (O’Leary’s Figure 1A) wherein treating the cooling water comprises at least one of dispensing de-scaling chemicals into the cooling water (via chemical feed line 128) or dispensing a biocide into the cooling water (via biocide feed line 132).
Regarding Claim 3, Best as modified teaches the method of claim 2 and further teaches wherein treating the cooling water comprises dispensing the de-scaling chemicals into the cooling water and dispensing the biocide into the cooling water (as set forth in claim 2 above).
Regarding Claim 4, Best as modified teaches the method of claim 1 but fails to teach closing the solenoid valves associated with the first water cooling circuit; opening solenoid valves associated with a second water cooling circuit of the at least two water cooling circuits to allow cooling water to flow to the analyzer or controller; detecting if the cooling water comprises the one or more impurities above the one or more predetermined thresholds; and treating the cooling water if the analyzer or controller detects the one or more impurities in the cooling water above the one or more predetermined thresholds.
However, given that Best’s first and second water cooling circuits are independent of each other a skilled artisan would have recognized that the water testing and treatment of each circuit, in the manner taught by O’Leary, can either occur sequentially or simultaneously. A skilled artisan would have further recognized that a sequential testing/treating operation would allow for the system to continue to operate, at least partially, since only one water cooling circuit is being treated at a time.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to treat the first and second water cooling circuits either sequentially or simultaneously, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. preventing scaling, biofouling, and/or corrosion of the respective water circuits, ultimately maintaining efficient operation of the cooling system, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

Regarding Claim 5, Best as modified teaches the method of claim 1 and further teaches (Best’s Figure 1A) providing the cooling water to a first tower (150) located on top of a shipping container (110), the first cooling tower comprising a first heat exchanger (152, water cooled as set forth in claim 1 above).
Regarding Claim 6, Best as modified teaches the method of claim 4 and further teaches (Best’s Figure 1A) providing the cooling water to a second tower (150, as set forth in claim 1 above, Best embodiment relied upon comprises two identical cooling towers) located on top of a shipping container (110), the second cooling tower comprising a second heat exchanger (152, water cooled as set forth in claim 1 above. Also note that per the 112b rejection above, claim 6 does not require two cooling towers and two heat exchangers).
Regarding Claim 7, Best as modified teaches the method of claim 5 and further teaches hot dielectric fluid from tanks located in the container to the first cooling tower to be cooled by the cooling water in the first heat exchanger (per Best’s Paragraphs 0037, 0038, 0095).
Regarding Claim 8, Best as modified teaches the method of claim 6 and further teaches providing hot dielectric fluid from tanks located in the container to the second cooling tower to be cooled by the cooling water in the second heat exchanger (per Best’s Paragraphs 0037, 0038, 0095).
Regarding Claim 9, Best discloses (embodiment of Paragraph 0046, i.e. as shown in Figure 1A but employing two cooling towers 150, i.e. one cooling tower 150 for each one of the two banks of tanks 122, each cooling tower 150 further employing a respective water loop, per the last sentence in Paragraph 0048) a cooling system (cooling system comprised at least in part by pump modules 135, cooling towers 150 and associated water loops, and respective dielectric fluid loops 170/175 associated with banks of tanks 122) comprising: 
at least two water cooling circuits (respective water loop, per the last sentence in Paragraph 0048).
Best fails to teach an analyzer or controller configured to analyze water in the at least two water cooling circuits; and solenoid valves operably connected to the at least two water cooling circuits, wherein the cooling system is configured such that opening solenoid valves associated with a first water cooling circuit of the at least two water cooling circuits allows cooling water to flow to the analyzer or controller and the cooling 
However, O’Leary teaches (Figures 1A-1B) a cooling system (22) employing a water circuit (26, city water per Column 3, lines 16-22) and a cooling tower (24). O’Leary recognizes that the water circuit and the cooling tower are prone to excessive solid build-up (such as scale per Column 4, line 17 and slime per Column 6, line 17) due to the water recirculating therein (per Column 1, lines 65-67), the solid build-up being typically mitigated by testing and treating the water in the water circuit (treated in order to provide chemicals, biocides, and/or acids per Column 4, lines 30-32) as to prevent scaling, biofouling, and/or corrosion of the system (per Column 4, lines 15-19).
In particular, O’Leary teaches an analyzer (54) configured to analyze (via at least conductivity probes 116, 162 and pH probe 120) water in the water cooling circuit (as shown in Figures 1A-1B); and solenoid valves (102, 106, 168, 170) operably connected to the water cooling circuit (as shown in Figures 1A-1B), wherein the cooling system is configured such that opening solenoid valves (at least valves 102 and 168 are open for water testing purposes, per Column 11, lines 5-9) associated with the water cooling circuit allows cooling water to flow to the analyzer (as shown in Figure 1A) and the cooling water to be treated (with chemicals from tank 138, acids from tank 146, biocides from tank 154) if the analyzer detects one or more impurities (the solids such as scale and slime as a function of the conductivity of the water, per Column 9, lines 35-38) in the cooling water above one or more predetermined thresholds (predetermined set point, per Column 9, lines 40-41).

Regarding Claim 10, Best as modified teaches the cooling system of claim 9 and further teaches (O’Leary’s Figures 1A-1B) wherein the cooling system is configured such that when the solenoid valves associated with the first water cooling circuit are closed (when at least valves 106 and 107 are closed), cooling water flows (via manifold 26) to a first cooling tower (150, Best’s Figure 1A).
Regarding Claim 11, Best as modified teaches the cooling system of claim 10 and further teaches (Best’s Figure 1A) wherein the first cooling tower comprises a first heat exchanger (152, water cooled as set forth in claim 9 above) and the cooling tower is located on top of a shipping container (110).
Regarding Claim 12, Best as modified teaches the cooling system of claim 11 and further teaches (O’Leary’s Figure 1A) an inhibitor dispenser (138) configured to dispense de-scaling chemicals into the cooling water (via chemical feed line 128) and (154) configured to dispense a biocide into the cooling water (via biocide feed line 132).
Regarding Claim 13, Best as modified teaches the cooling system of claim 12 but fails to teach wherein the analyzer, the inhibiter dispenser and the biocide dispenser are located inside the shipping container.
However, as skilled artisan would have recognized that in Best as modified the the analyzer, the inhibiter dispenser and the biocide dispenser can only be located either inside the shipping container or outside the shipping container.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to located the inhibiter dispenser and the biocide dispenser either inside the shipping container or outside the shipping container, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. preventing scaling, biofouling, and/or corrosion of the respective water circuits, ultimately maintaining efficient operation of the cooling system, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Best, by trying to located the analyzer, the inhibiter dispenser and the biocide dispenser inside the shipping container, since choosing from a finite number of identified, predictable 
Regarding Claim 14, Best as modified teaches the cooling system of claim 13 and further teaches (Best Figure 1A) a plurality of tanks (122) located in the shipping container (Best Figure 1A), the tanks containing electronic equipment (data processing modules, per Paragraph 0041) and a dielectric fluid (dielectric coolant, per Paragraph 0013, lines 6-7), wherein hot dielectric fluid from a first portion of the plurality of tanks (tanks of either one of the two banks) is provided to the first heat exchanger to be cooled by the cooling water in the first water cooling circuit (as set forth in claim 9 above).
Regarding Claim 15, Best as modified teaches the cooling system of claim 14 but fails to teach wherein solenoid valves associated with a second water cooling circuit of the at least two water cooling circuits are closed when the valves associated with the first cooling water circuit are open.
However, given that Best’s first and second water cooling circuits are independent of each other a skilled artisan would have recognized that the water testing and treatment of each circuit, in the manner taught by O’Leary, can either occur sequentially or simultaneously. A skilled artisan would have further recognized that a sequential testing/treating operation would allow for the system to continue to operate, at least partially, since only one water cooling circuit is being treated at a time.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to treat the first and second water cooling circuits either sequentially or simultaneously, a person of ordinary skill has a good reason to pursue the known options within his or 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Best, by trying to treat the first and second water cooling circuits sequentially which would then result in solenoid valves associated with a second water cooling circuit of the at least two water cooling circuits being closed when the valves associated with the first cooling water circuit are open, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding Claim 16, Best as modified teaches the cooling system of claim 15 and further teaches wherein the solenoid valves associated with the second water cooling circuit may be (capable of) opened when the solenoid valves associated with the first cooling water circuit are closed (as set forth in claim 15 above).
Regarding Claim 17, Best as modified teaches the cooling system of claim 15 and further teaches wherein the cooling system further comprises: 
a second cooling tower (150, as set forth in claim 9 above, Best embodiment relied upon comprises two identical cooling towers) located on top to the shipping (as set forth in claim 9 above), the second cooling tower comprising a second heat exchanger (152, water cooled as set forth in claim 9 above); and 
a second portion of the plurality of tanks (tanks of the other one of the two banks) located in the shipping container (as shown in Best’s Figure 1A), the second portion of the plurality of tanks containing the respective electronic equipment and the respective dielectric fluid (as set forth in claim 14 above), 
wherein hot dielectric fluid from the second portion of the plurality of tanks is provided to the second heat exchanger to be cooled by the cooling water in the second water cooling circuit (as set forth in claim 9 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Treanor - (US 3094133 A) - 19630618, teaches a chemical feed and blowdown system.
Murdoch - (US 3320762 A) - 19670523, teaches an air conditioning system with heating means.
Kreusch et al. - (US 3450265 A) - 19690617, teaches a recirculating water treatment and control system.
Whitehurst et al. - (US 3754741 A) - 19730828, teaches a water treatment system.
Kobayashi et al. - (US 4313310 A) - 19820202
O'leary et al. - (US 4460008 A) - 19840717, teaches an indexing controller apparatus for cooling water tower systems.
O'leary - (US 4464315 A) - 19840807, teaches an indexing controller system and method of automatic control of cooling water tower systems.
O'leary et al. - (US 4659459 A) - 19870421, teaches an automated systems for introducing chemicals into water or other liquid treatment systems.
Silinski et al. - (US 5102503 A) - 19920407, teaches a mobile self-contained system for on-site recovery of solvents.
Coke - (US 5145585 A) - 19920908, teaches a method and apparatus for treating water in a cooling system.
Bolton et al. - (US 5294916 A) - 19940315, teaches a water treatment controller for an evaporative condenser.
Eden et al. - (US 5332494 A) - 19940726, teaches a water control system using oxidation reduction potential sensing.
Mckay - (US 20020014460 A1) - 20020207, teaches a method and apparatus for treating water.
Staschik - (US 20020189173 A1) - 20021219, teaches an utilities container.
Sforza-heinen et al. - (US 6616851 B1) - 20030909, teaches a system and method for treating water circulating in open-circuit cooling systems.
Romer et al. - (US 20040013563 A1) - 20040122
Kast - (US 20040254682 A1) - 20041216, teaches an apparatus, system and method for non-chemical treatment and management of cooling water.
Darts et al. - (US 20050011839 A1) - 20050120, teaches a water treatment apparatus and method.
Hillis et al. - (US 7511960 B2) - 20090331, teaches a balanced chilled fluid cooling system for a data center in a shipping container.
Belady et al. - (US 7511959 B2) - 20090331, teaches a scalable computing apparatus.
Hillis - (US 7551971 B2) - 20090623, teaches an operation ready transportable data center in a shipping container.
Clidaras et al. - (US 20090295167 A1) - 20091203, teaches a water-based data center.
Coglitore et al. - (US 7724513 B2) - 20100525, teaches a container-based data center.
Slessman - (US 20100139887 A1) - 20100610, teaches a system and method of providing computer resources.
Hellriegal et al. - (US 20100165565 A1) - 20100701, teaches a data center.
Yates et al. - (US 7854652 B2) - 20101221, teaches a server rack service utilities for a data center in a shipping container.
Hillis et al. - (US 7856838 B2) - 20101228
Miller et al. - (US 20110120885 A1) - 20110526, teaches a cooling tower water management system.
Belady et al. - (US 7961463 B2) - 20110614, teaches a power efficient data center.
Chen et al. - (US 20110151765 A1) - 20110623, teaches an operating condition adjusting system and method of portable data center.
Wormsbecher et al. - (US 20110157829 A1) - 20110630, teaches a container-based data center having greater rack density.
Yates et al. - (US 8047904 B2) - 20111101, teaches a cooling method for a data center in a shipping container.
Dunnavant - (US 20120171943 A1) - 20120705, teaches a systems for removing heat from enclosed spaces with high internal heat generation.
Hamburgen et al. - (US 8295047 B1) - 20121023, teaches a changing data center cooling modes.
Singh et al. - (US 20120294737 A1) - 20121122, teaches an autonomous self-powered system for removing thermal energy from pools of liquid heated by radioactive materials, and method of the same.
Reytblat - (US 20130075066 A1) - 20130328, teaches an advanced multi-purpose, multi-stage evaporative cold water/cold air generating and supply system.
Best - (US 20140301037 A1) - 20141009
Best - (US 20140307384 A1) - 20141016, teaches an integrated computing module with power and liquid cooling components.
Best - (US 20140362527 A1) - 20141211, teaches a system and method of packaging computing resources for space and fire-resistance.
Zeighami et al. - (US 20150048950 A1) - 20150219, teaches a liquid cooling of rack-mounted electronic equipment.
Boyd et al. - (US 20150181762 A1) - 20150625, teaches an appliance immersion cooling system.
Son et al. - (US 20150276292 A1) - 20151001, teaches a cooling apparatus and system including the same.
Inaba et al. - (US 20150305209 A1) - 20151022, teaches a cooling system for electronic device storing apparatus and cooling system for electronic device storing building.
Best - (US 20150334880 A1) - 20151119, teaches a system and method for air-cooling hard drives in liquid-cooled server rack.
Chen et al. - (US 20170142868 A1) - 20170518, teaches a heat-dissipation system.
Inano et al. - (US 20170303443 A1) - 20171019, teaches a data center and control method of data center.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763